Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
2.	Claims 5 and 6 are objected to because of the following informalities:  
	As to Claim 5: The applicants are advised to replace the claimed phrase “further comprising a flexural modulus of greater than 3000 MPa” with the new phrase “wherein the composition has a flexural modulus of greater than 3000 MPa” consistent with Paragraph [0042] of the present specification.
	As to Claim 6: The applicants are advised to replace the claimed phrase “further comprising a Charpy impact strength of greater than 10 kJ/m2” with the new phrase “wherein the composition has a Charpy impact strength of greater than 10 kJ/m2” consistent with Paragraph [0042] of the present specification. 
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1 and 5-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 8, 12-13, 18-19, and 21 of co-pending US Application no. 16/324,853 (hereinafter referred to as “US Appl. ‘853”; corresponding to US PG PUB 2019/0169411). 
	The claims of US Appl. ‘853 and the present application are directed to compositions comprising a thermoplastic polyolefin elastomer and a carbon fiber component (Compare claim 1 of the present application with claims 1, 12, and 18 of US Appl. ‘853).  The claims of the US Appl. ‘853 recite that their composition has a flexural modulus of greater than 2000 MPa and a Charpy impact strength of greater than 6 kJ/m2 which are inclusive of the presently claimed flexural strength of 3000 MPa and Charpy impact strength of greater than 10 kJ/m2 (Compare claims 8 and 21 of US Appl. ‘853 with claims 5 and 6 of the present application).   
Moreover, the claims of the US Appl. ‘853 recite that the amount of thermoplastic polyolefin elastomer is 5-69% by weight which overlaps with the presently claimed amount of 40-95 wt. % of thermoplastic polyolefin elastomer (Compare claim 1 of the present application with claims 1, 12, and 18 of US Appl. ‘853).  The claims of the US Appl. ‘853 also recite that the amount of carbon fiber component is 1-50 wt. % which overlaps with the presently claimed amount of 5-60 wt. % of carbon fiber component (Compare claim 1 of the present application with claims 1, 12, and 18 of US Appl. ‘853).  See MPEP section 2144.05 (The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness.). 
	Finally, while independent claims 1, 12, and 18 of the US Appl. ‘853 do not specifically mention that their carbon fiber component comprises chopped carbon fibers sized with an epoxy- and phenoxy-based emulsion as required by the claims of the present application, nevertheless, 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US 2014/0242335) in view of English Translation of CN 104562299 (hereinafter referred to as “CN ‘299”). 
	As to Claims 1-3: Kondo et al. disclose a fiber-reinforced polypropylene resin composition for moulded articles (Paragraph [0001]), wherein the composition comprises 40-99% by weight of propylene-ethylene block copolymer, which according to present claims 2 and 3 correspond to the claimed thermoplastic polyolefin elastomer, and 1-60 wt. % by weight of a fiber that may be selected from, among other things, chopped carbon fibers (Paragraphs [0024, [0029], [0030]-[0031], and [0157]-[0158]).  
	While Kondo et al. disclose that their chopped carbon fibers are treated with a sizing agent (Paragraphs [0157]-[0158]), they do not specify the sizing agent as including epoxy- and phenoxy-based emulsion as required by the claims of the present application.
	Nevertheless, CN ‘299 teaches the use of chopped carbon fibers immersed in a sizing agent comprising epoxy and modified phenolic resin based emulsions (corresponding to the claimed epoxy and phenoxy-based resin emulsions) to prepare highly dispersed carbon fibers for polypropylene resin based compositions (Pages 7-9). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the claimed chopped carbon fibers sized with epoxy- and phenoxy-based emulsion taught by CN ‘299 in the composition of Kondo et al., with a reasonable expectation of successfully obtaining highly dispersed carbon fibers for polypropylene resin based compositions. 
	As to Claims 5 and 6: These claimed particular properties would have naturally flowed from the following suggestion of Kondo et al. and CN ‘299 since the collective teachings of 

5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US 2014/0242335) in view of English Translation of CN 104562299 (hereinafter referred to as “CN ‘299”) as applied to claims 1-3 and 5-6 above, and further in view of Maruyama (US 2015/0087786).
	The disclosures with respect to Kondo et al. and CN ‘299 in paragraph 4 are incorporated here by reference.
	While Kondo et al. disclose that the melt flow rate of their propylene-ethylene block copolymer (corresponding to the claimed thermoplastic polyolefin elastomer) is 0.5 g/10 min to 200 g/10 min (230 ºC, 2.16 kg load) (Paragraph [0029]), which overlaps with the claimed melt flow rate of 0.1 g/10 minutes to 50 g/10 minutes, they do not mention that their propylene-ethylene block copolymer has the particular density required by claim 4 (0.870 g/cc-0.900 g/cc). 
	Nevertheless, Maruyama teaches the use of propylene-ethylene copolymer having a density of preferably 0.87 to 0.88 g/cm3 (encompassed by the claimed density of 0.870 g/cc-
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the propylene-ethylene copolymer (thermoplastic polyolefin elastomer) having the claimed density taught by Maruyama in the composition suggested by Kondo et al. and CN ‘299, with a reasonable expectation of successfully imparting desired rigidity, impact strength, and tensile elongation at break for molded products.

Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/HANNAH J PAK/Primary Examiner, Art Unit 1764